Citation Nr: 0730355	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  07-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1976 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of that hearing 
has been made part of the record.  In August 2007, a motion 
to advance the veteran's case on the Board's docket was 
granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Review of the claims file indicates that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  The Board notes that VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187- 88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including any medical records 
in its possession. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2). 

The veteran's primary contention is that he has recurrent 
gastrointestinal bleeding that is causally linked to in-
service internal bleeding.  During his July 2007 Board 
hearing, the veteran specifically attributed his 
gastrointestinal disease to his being exposed to radiation on 
the Eniwetok Atoll in September 1978 and March 1979.  The 
veteran also testified that several people he served with 
developed cancer.  

Service connection based on exposure to radiation may be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, service connection is granted to 
radiation exposed veterans on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(d)(2).  A radiation-
exposed veteran means a veteran who participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
Radiation-risk activities include onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  Onsite 
participation includes service as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August 7, 1956, through August 7, 
1957, and November 1, 1958, through April 30, 1959.  
38 C.F.R. § 3.309(d)(3)(iv)(C).  

Second, 38 C.F.R. § 3.311 provides that service connection 
will be granted for a claim based on exposure to ionizing 
radiation for radiogenic diseases listed within the section.  

Third, service connection is warranted where the evidence 
indicates that the veteran directly incurred the claimed 
disability during service or it was aggravated by service.  
See 38 C.F.R. § 3.303.  

The Board notes that the evidence currently in the claims 
file does not indicate that the veteran has a 
gastrointestinal disability listed in 38 C.F.R. § 3.309(d), 
nor did he serve on Eniwetok during the time that atomic bomb 
testing took place.  The evidence currently in the claims 
file does not indicate that the veteran has a radiogenic 
diseases listed 38 C.F.R. § 3.311(b)(2).  Nevertheless, given 
the nature of his contentions, upon remand, the veteran 
should be provided the law and regulations relating to 
establishing service connection based on exposure to ionizing 
radiation.



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

This letter should also provide the 
veteran notice regarding establishing a 
claim based on radiation exposure.  
Specifically, the veteran should be 
provided with a copy of 38 C.F.R. 
§§ 3.307, 3.309(d) and 3.311.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA. Further, 
the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claim on appeal must be obtained for 
inclusion in the record.

3.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

4.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which includes 38 C.F.R. 
§§ 3.307, 3.309(d) and 3.311.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.




The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


